DETAILED ACTION
Status of Claims
The present Office Action is pursuant to Applicant’s communication on 08-21-2019; claim(s) 1-10 is/are pending. 

Claim Objections
Claim(s) 1-5, is/are objected to because of the following informalities based on independent claim(s) 1: 
“… the measurement mode is configured to …” – it appears that that the Applicant intended to state “… a measurement mode is configured to …”; [claim 1]
Appropriate correction is required.

35 USC § 101 (Patentability) Analysis
Claim(s) 1, and 6, and dependent claim(s) 2-5, and 7-10, is/are directed to a technical solution to a technical problem associated with identity recognition associated with continuous measurement of a physiological identification signal of a user for a predetermined duration of time, associated with physiological phenomena such as electrocardiography signals, as depicted in Applicant specification, ¶27, by employing dimension-reduced data as represented by a “compressed” signal or “low-dimensional” signal as depicted in Applicant’s specification, ¶¶3, 59, low dimensional compression of 

an identification end, including a first signal separation module and an identification module, wherein the first signal separation module is configured to receive the first compressed signal, and obtain first identification information of the first compressed signal in a discrimination subspace according to a principal eigenvector, and the identification module is configured to receive the first identification information, and recognize the first identification information according to a classification model from a learning end, to determine that the user is one of multiple subjects”.
Thus, based on the aforementioned analysis, claim(s) 1-10 is/are patent eligible.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claim(s) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an identity recognition system based on … a sensing end … including a measurement module … a compression module … a transmission module …”, in claim(s) 1-5; the “system” is interpreted to be, as depicted in the Applicant’s specification, ¶¶26, composed of a “sensing end”, and “identification end”, the “sensing end” including but not limited to a “wearable device”, which is “worn on a plurality of subjects for measurement separately”, as depicted in ¶28, and the “identification end” including but not limited to a “computer”, transmission as provided for with the transmission module interpreted to include wireless and wired transmission as depicted in Applicant’s specification, ¶22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature (NPL), You1 over Friedman (US 20160256063) and further in view of Non-Patent Literature (NPL), Ceylan2.

Regarding claim(s) 1, 6, You discloses: An identity recognition system based on compressed signals, An identity recognition method based on compressed signals, comprising: 
a sensing end, having an identification mode and a learning mode and including a measurement module, a compression module and a first transmission module, wherein when the sensing end is in the identification mode, the measurement mode is configured to continuously measure a physiological identification signal of a user having at least one first predetermined length of time, and the compression module is configured to perform a compression process on the physiological identification signal having at least one first predetermined length of time to generate a first compressed signal, and the first transmission module is configured to transmit the first compressed signal; [Page 43-44: obtaining a “[r]aw bio-signal” from a “wearable”, during a time period as exemplified in Table 1 and wherein as depicted in FIG(s) 1-2, and page(s) 44-45, section , performing an “[i]dentification”, wearable transmitting ECG signal to a computer capable of data analysis and display as depicted in FIG 6] and

Regarding [a]-[b], You discloses compressing signals (i.e., employing Principal Component Analysis, as well-known in the art3, is a mechanism which separates a signal into principal eigenvalues, assembled into eigenvectors); [Page 45: employing “Principal Component Analysis” (PCA) – “find[ing] an axis for reducing a dimension the most efficiently”, and “reducing the dimension with the axis to extract features”]

Regarding [b], You discloses performing an “identification” associated with recognizing first identification information according to a classification model to determine that the user is one of multiple subjects (i.e., performing identification associated with a machine learning classifier); [Page 45, and FIG(s) 1-2: performing identification and performance thereof associated with said identification by using “dimension-reduced data” and machine learning classification]




Regarding [a]-[b], You does not explicitly disclose, as disclosed by Friedman: transmitting a compressed signal (i.e., using a wearable device to measure a physiological signal such as an ECG signal, and compressing the signal to facilitate battery energy conservation, consistent with Applicant’s specification, ¶9, 26); [¶169: “a processor that receives signal data from an ECG lead or other sensor can perform PCA [Principal Component Analysis] to compress the data prior to communicating the data to a mobile computing device or other computing device where  the processed data may be analyzed further”, noting that “[c]ompressing  the data through PCA prior to sending the data to the mobile or other computing device facilitates the data transmission and also can conserve energy at the mobile computing device, for example”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified You, to include [b], as taught by Friedman, to conserve energy usage within the sensor-computing device system. [¶169]







Regarding [a]-[b], You does not explicitly disclose “receiv[ing] the second compressed signal”, as disclosed by Ceylan:
an identification end, including a first signal separation module and an identification module, wherein the first signal separation module is configured to receive the first compressed signal, and obtain first identification information of the first compressed signal in a discrimination subspace according to a principal eigenvector, and the identification module is configured to receive the first identification information, and recognize the first identification information according to a classification model from a learning end, to determine that the user is one of multiple subjects (i.e., receiving provided Principal Components for use in training a machine learning Neural Network); [Fig 4]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified You and Friedman, to include [b], as taught by Ceylan, to use dimension-reduced features directly in the training of a neural network since a PCA-Neural Network architecture realizes faster training time of the network consequently minimizing computational energy usage while yielder higher classification accuracy. [Page 294, section 4]






Regarding claim(s) 2, 7 [a], the combination of You, Friedman, and Ceylan discloses: The identity recognition system according to claim 1, The method of claim 6, You disclosing the continuous measurement of physiological identification signal. [Page 43-44: obtaining a “[r]aw bio-signal” from a wearable, during a time period as exemplified in Table 1]
Regarding [a], Friedman discloses a second predetermined length of time and a continuous compression process on the physiological identification signal of each subject having the second predetermined length of time to generate a second compressed signal (i.e., facilitating continuous screening of ECG and compressing or PCA conversion of ECG signals); [¶47: permitting the continuous screening of the EEG to identify changes using compressed signals, “permit[ting] risk stratification” to determine, for example the risk of “development of atrial or ventricular arrhythmias [such as “atrial fibrillation”, as noted in ¶33] in real-time in ambulatory individuals”]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified You, to include [a], as taught by Friedman, to conserve energy usage within the sensor-computing device system while permitting the continuous screening of the EEG to identify changes using compressed signals, facilitating risk stratification. [¶¶33, 47, 169]




Regarding [a], You does not explicitly disclose “receiv[ing] the second compressed signal”, as disclosed by Ceylan:
[a]: wherein when the sensing end is in the learning mode, the measurement module is configured to continuously measure a physiological identification signal of each subject having at least one second predetermined length of time, and the compression module is configured to perform the compression process on the physiological identification signal of each subject having at least one second predetermined length of time to generate a second compressed signal, and the first transmission module is configured to transmit the second compressed signal corresponding to each subject, and the learning end comprises a second signal separation module, a machine learning module and a second transmission module, wherein the second signal separation module is configured to receive the second compressed signal corresponding to each subject, and obtain second identification information of the second compressed signal in the discrimination subspace according to the principal eigenvector, and the machine learning module is configured to train the classification model according to the second identification information through a machine learning algorithm, and the second transmission module is configured to transmit the classification model to the identification end (i.e., receiving provided PCA principal components for training of a Neural Network). [Fig 4]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified You and Friedman, to include [a], as taught by Ceylan, to use dimension-reduced features directly in the training of a neural network since a PCA-Neural Network architecture realizes faster training time of the network consequently minimizing computational energy usage while yielder higher classification accuracy. [Page 294, section 4]

Regarding claim(s) 3, 8, the combination of You, Friedman, and Ceylan discloses: The identity recognition system according to claim 2, The method of claim 7. 
Friedman discloses [a]: wherein the sensing end further includes a setting module for receiving setting information corresponding to each subject when the sensing end is in the learning mode, to make the first transmission module transmit the second compressed signal and the setting information corresponding to each subject to the learning end (i.e., wherein a setting includes facilitating continuous screening of ECG and compressing or PCA conversion of ECG signals and further includes determination of whether or not a user has a particular disease, such as, by way of way of example, Atrial Fibrillation – consistent with Applicant specification, ¶47). [¶47: permitting the continuous screening of the EEG to identify changes using compressed signals, “permit[ting] risk stratification” to determine, for example the risk of “development of atrial or ventricular arrhythmias [such as “atrial fibrillation”, as noted in ¶33] in real-time in ambulatory individuals”] 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified You, to include [a], as taught by Friedman, to conserve energy usage within the sensor-computing device system while permitting the continuous screening of the EEG to identify changes using compressed signals, while facilitating risk stratification. [¶¶33, 47, 169]


Regarding claim(s) 4, 10, the combination of You, Friedman, and Ceylan discloses: The identity recognition system according to claim 1, The method of claim 6. 
You discloses: wherein the compression process on the physiological identification signal having at least one first predetermined length of time is performed by using (i.e., the compression process is performed by at least one of the subsequent options) discrete cosine transform (DCT), discrete wavelet transformation (DWT), principal component analysis (PCA) or compressive sensing (CS) technology. [Page 45: employing Principal Component Analysis (PCA)]

Regarding claim(s) 5, 9, the combination of You, Friedman, and Ceylan discloses: The identity recognition system according to claim 1, The method of claim 6. 
You discloses: wherein the sensing end further includes a noise processing module for removing noise from the physiological identification signal having at least one first predetermined length of time before the compression module performs the compression process on the physiological identification signal having at least one first predetermined length of time (i.e., performing noise reduction, to eliminate artifacts such as measurer movement error, power line errors, etcetera). [Page 43-46: performing “noise removal” as a “preprocessing” step related to, by way of example, “noise removed for the 5 s segment” which was “detected” by “using [a] raw ECG” signal]



Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure including information well-known to one of ordinary skill in the art: 

    PNG
    media_image1.png
    4990
    4432
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
    

    
        1 See NPL as noted in Form 892 of this Office Action
        2 See NPL as noted in Form 892 of this Office Action
        3 See aforementioned Friedman [¶128-138] and Ceylan [Page 288] which discuss Principal Component Analysis’s eigenvectors and encapsulated eigenvalues